Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Acquisition device in claim 1 (and dependent claims).
Detection device in claim 1 (and dependent claims).
Display processing device in claim 1 (and dependent claims).
Correction processing device in claim 1 (and dependent claims).
First/second calculator in claim 8-9.
Acquisition unit in claim 13.
Controller in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 3-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda U.S. Patent/PG Publication 20190139286.
	
Regarding claim 1:
 A display system comprising: 
 an acquisition device that acquires speed information indicating a speed of a moving body (Shimoda [0068] The vehicle speed sensor 101 acquires the speed information of the vehicle 2.).
 a detection device that detects a posture variation amount of the moving body (Shimoda [0069] The acceleration sensor 110 and the posture sensor 111 acquires acceleration/posture information composed of acceleration and angular velocity as information on posture and behavior of the vehicle 2.)(Shimoda [0152] Specifically, in the present embodiment, in the hardware configuration for acquiring the vehicle information 4, which has been described above with reference to FIG. 3, two posture sensors 111 are provided to separately detect jolting in the vertical direction (the pitch direction) and an inclination in the horizontal direction (the roll direction).).
 a display processing device that controls a display position of an image based on a reference position and a correction amount (Shimoda [0080] The ECU 21 then determines and generates video to be displayed as a virtual image (for example, an initial image) (S05). After the distortion correcting unit 26 executes a process to correct distortion with respect to the generated video (S06), the display element driver 27 drives and controls the display element 33 to form video to be projected (S07).).
 and a correction processing device that sets the correction amount based on the speed and the posture variation amount, (Shimoda [0093] For example, in a case where speed of the vehicle 2 becomes higher on a highway or the like, the visual line of the driver 5 generally becomes far away compared with a normal state, and the height of the viewing field moves in the upward direction. Therefore, for example, in order to superimpose the virtual image onto the actual view of vehicle exterior including other vehicles and the like that exists further ahead compared with the normal state, there may be need to move the display area 6 in the upward direction. When posture of a position of the driver 5 is changed while the vehicle 2 is traveling, a height position of the eyes of the driver 5 itself is changed. A case where this causes the height of the viewing field to move in the vertical direction is similar. ) (Shimoda [0152]  The display position of the virtual image in the vertical direction is then adjusted in accordance with an angle detected by the first posture sensor 111. Further, a lean of display of the virtual image in the horizontal direction is adjusted in accordance with an angle detected by the second posture sensor 111. Moreover, by combining these kinds of adjustment, it is possible to execute the adjustment in the vertical direction and the adjustment of the lean in the horizontal direction at the same time.)
 wherein the correction processing device estimates whether or not the correction amount becomes equal to or more than a predetermined amount based on the speed and the posture variation amount, and adjusts the correction amount based on the estimation result (Shimoda [0142] Further, in a case where a vibration amount of the vehicle 2 exceeds a predetermined threshold value, a vibration correcting process to offset a display position of video in a display area up and down in a manner of software is executed. )(Shimoda [0177] For example, in the example of the table for the first posture sensor 111 at a left side illustrated in FIG. 29, a moving amount is rounded to ±6 when the angle exceeds ±10. This is because the virtual image protrudes from the display area 6 by moving the virtual image to ±6 or more (and less) in the AR-HUD 1. Therefore, the moving amount is limited to the value or less. Further, the moving amount is set to zero when the angle is smaller than ±5. This indicates that the angle smaller than ±5 is minute and is not detected as shaking (that is, a threshold value to detect jolting of the vehicle 2 is ±5).).
Shimoda discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two 
Regarding claim 11:
 The display system according to claim 1, has all of its limitations taught by Shimoda. Shimoda further teaches  further comprising a projection device that projects light representing the image (Shimoda [0058] The video display 30 is constructed by a projector or an LCD (Liquid Crystal Display). ).
Regarding claim 12:
 The display system according to claim 11, has all of its limitations taught by Shimoda. Shimoda further teaches  wherein the moving body is a vehicle, and the image is a virtual image displayed in front of a windshield of the vehicle (Shimoda [0058] An AR-HUD 1 according to the present embodiment causes a mirror 51 or a mirror 52 (for example, a free-form surface mirror, a mirror having an asymmetric shape with respect to an optical axis, or the like) to reflect video displayed on a video display 30 to project the video onto a windshield 3 of a vehicle 2. The video display 30 is constructed by a projector or an LCD (Liquid Crystal Display).).
Claim(s) 2, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda U.S. Patent/PG Publication 20190139286 in view of Toyoda U.S. Patent/PG Publication 20130138321.
Regarding claim 2:
 The display system according to claim 1, has all of its limitations taught by Shimoda. Shimoda further teaches  wherein the correction processing device sets a first threshold  (Shimoda [0099] Subsequently, the ECU 21 determines whether there is a difference between the current angle of the mirror 52 acquired at Step S241 and a target angle of the mirror 52 acquired at Step S243 or not (S244). With respect to this determination, for example, the ECU 21 may determine that there is a difference in a case where the difference is equal to or more than a predetermined threshold value. Further, the ECU 21 may determine that there is no difference in a case where the difference is less than the threshold value. Further, the ECU 21 may determine that there is a difference only in a case where a state that there is the difference continues for a fixed time or longer. This makes it possible to exclude an event in which a lean of the vehicle 2 changes temporarily and instantaneously, such as a case where the vehicle 2 rides on a level difference of curbstone or the like, from targets to adjust the mirror 52, for example.).
Shimoda does not expressly disclose  setting a threshold based on speed. In a related field of endeavor, Toyoda teaches:
wherein the correction processing device sets a first threshold based on the speed, (Toyoda [0015] detecting speed of the vehicle; outputting a threshold value based on the speed)
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the threshold based on speed as taught by Toyoda. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results where Shimoda determines speed and performs corrections based on posture using thresholds, and Toyoda is merely providing an alternative source of the threshold using a value Shimoda also obtains (speed), where the end result is still Shimoda obtaining the same information and performing the correction based on posture. Therefore it would have been obvious to combine Toyoda with Shimoda to obtain the invention.
Regarding claim 13:
 A display device comprising: 
 an acquisition unit that acquires speed information indicating a speed of a moving body (Shimoda [0068] The vehicle speed sensor 101 acquires the speed information of the vehicle 2.).
and variation amount information indicating a posture variation amount of the moving body (Shimoda [0069] The acceleration sensor 110 and the posture sensor 111 acquires acceleration/posture information composed of acceleration and angular velocity as information on posture and behavior of the vehicle 2.)(Shimoda [0152] Specifically, in the present embodiment, in the hardware configuration for acquiring the vehicle information 4, which has been described above with reference to FIG. 3, two posture sensors 111 are provided to separately detect jolting in the vertical direction (the pitch direction) and an inclination in the horizontal direction (the roll direction).).
 a display that displays an image at a display position based on a reference position and a correction amount (Shimoda [0080] The ECU 21 then determines and generates video to be displayed as a virtual image (for example, an initial image) (S05). After the distortion correcting unit 26 executes a process to correct distortion with respect to the generated video (S06), the display element driver 27 drives and controls the display element 33 to form video to be projected (S07).).
 and a controller that sets the correction amount based on the speed and the posture variation amount, (Shimoda [0093] For example, in a case where speed of the vehicle 2 becomes higher on a highway or the like, the visual line of the driver 5 generally becomes far away compared with a normal state, and the height of the viewing field moves in the upward direction. Therefore, for example, in order to superimpose the virtual image onto the actual view of vehicle exterior including other vehicles and the like that exists further ahead compared with the normal state, there may be need to move the display area 6 in the upward direction. When posture of a position of the driver 5 is changed while the vehicle 2 is traveling, a height position of the eyes of the driver 5 itself is changed. A case where this causes the height of the viewing field to move in the vertical direction is similar. ) (Shimoda [0152]  The display position of the virtual image in the vertical direction is then adjusted in accordance with an angle detected by the first posture sensor 111. Further, a lean of display of the virtual image in the horizontal direction is adjusted in accordance with an angle detected by the second posture sensor 111. Moreover, by combining these kinds of adjustment, it is possible to execute the adjustment in the vertical direction and the adjustment of the lean in the horizontal direction at the same time.)
 wherein the controller sets a threshold  (Shimoda [0099] Subsequently, the ECU 21 determines whether there is a difference between the current angle of the mirror 52 acquired at Step S241 and a target angle of the mirror 52 acquired at Step S243 or not (S244). With respect to this determination, for example, the ECU 21 may determine that there is a difference in a case where the difference is equal to or more than a predetermined threshold value. Further, the ECU 21 may determine that there is no difference in a case where the difference is less than the threshold value. Further, the ECU 21 may determine that there is a difference only in a case where a state that there is the difference continues for a fixed time or longer. This makes it possible to exclude an event in which a lean of the vehicle 2 changes temporarily and instantaneously, such as a case where the vehicle 2 rides on a level difference of curbstone or the like, from targets to adjust the mirror 52, for example.).
Shimoda does not expressly disclose  setting a threshold based on speed. In a related field of endeavor, Toyoda teaches:
wherein the correction processing device sets a first threshold based on the speed, (Toyoda [0015] detecting speed of the vehicle; outputting a threshold value based on the speed)

Regarding claim 14:
The claim is a/an parallel version of claim 13. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616